DETAILED ACTION
The instant application having Application No. 16/632545 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 1/21/2020 and 10/27/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “The electronic apparatus according to claim 14, …” in line 1.  However, Claim 14 has been canceled.  Thus, there is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim on its merits, the Examiner will treat Claim 15 as being dependent from Claim 13.
Claims 16 and 17 depend from Claim 15 and inherit the same deficiencies.  Accordingly, they are rejected based on the same reasoning given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 19, 20, 28 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0022040).

Regarding Claim 1, Chen teaches an electronic apparatus for wireless communications, comprising processing circuitry (“the example WTRU 102 may include a processor 118” – See [0246]; The WTRU (electronic apparatus) includes processor 118 to enable the WTRU to perform the disclosed functions), configured to:
measure, based on acquired measurement configuration, new radio synchronized signals (NR-SSs) from a serving cell and one or more target cells, to acquire a first measurement result (“In step 1 of FIG. 15, default measurement configuration (e.g., object to measure, frequencies, cells, NR-SS periodicity, etc.) may be offline preconfigured or obtained from System Information (e.g., Other SI). Alternatively, UE may optionally obtain updated configurations that complements the default configuration” – See [0217]; “In step 2 of FIG. 15, UE performs beam level measurements in source cell and target cell based on cell specific beam reference signals (e.g., NR-SS specified in measurement configurations)” – See [0218]; See also Fig. 15; The UE measures NR-SS from the source cell and a target cell based on the received measurement configuration);
measure, based on the measurement configuration, channel state information reference signals (CSI-RSs) from the serving cell and the one or more target cells, to acquire a second measurement result (“In step 4 of FIG. 15, based on the NR-SS measurement report, source cell configures the UE to perform further measurements (e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells) for more accurate measurement results” – See [0220]; “In step 5 of FIG. 15, in addition to performing measurements on the NR-SS, the UE performs cell and/or beam level measurements on the newly configured additional RS from one or multiple neighboring TRPs/Cells as well as the serving cell. The measurement results are evaluated” – See [0221]; “The term "additional RS" refers to signals such as CSI-RS” – See [0110]; The UE measures CSI-RS from the source cell and target cell based on the received measurement configuration); and
generate a measurement report comprising the first measurement result and the second measurement result (“In step 3 of FIG. 15, upon triggering a measurement reporting event based on NR-SS, UE provides the RRC level report to the source cell. As NR-SS is cell specific, it may provide only cell level differentiation so that only the cell measurements is included in the measurement report. Alternatively, the UE may be configured to also report beam level measurement based on NR-SS measurements” – See [0219]; “In step 6 of FIG. 15, upon triggering a measurement reporting event based on additional RS, UE provides the RRC level report to the source cell, where the measurements may be reported using the NR MeasResults IE signaled via the NRMeasurementReport message as described above under report and content. In addition to cell quality, UE reports beam measurements of source and target cell” – See [0222]; The UE generates a measurement report comprising the NR-SS measurement result (first measurement result) and the CSI-RS measurement result (second measurement result)).

Regarding Claim 2, Chen teaches the apparatus of Claim 1.  Chen further teaches that the processing circuitry is further configured to evaluate various triggering events based on the first measurement result and the second measurement result, wherein at least a part of the various triggering events are used to trigger handover from the serving cell to a target cell (“The measurement results are evaluated to see if any defined triggering event would be triggered” – See [0218]; “A group of triggering events may be used to trigger UE mobility management in an NR network” – See [0014]; The measurement results are evaluated to determine if a triggering event was triggered, wherein the triggering events are used to trigger handover/mobility for the UE).

Regarding Claim 3, Chen teaches the apparatus of Claim 2.  Chen further teaches that the processing circuitry is further configured to represent communication quality provided by respective cells using the first measurement result and the second measurement result, and the triggering events comprise one or more of the following: the communication quality of the serving cell being higher than a predetermined degree; the communication quality of the serving cell being lower than a predetermined degree; the communication quality of a particular target cell being better than the communication quality of the serving cell by a predetermined degree; and the communication quality of a particular target cell being higher than a predetermined degree (“UE provides the RRC level report to the source cell, where the measurements may be reported using the NR MeasResults IE signaled via the NRMeasurementReport message as described above under report and content. In addition to cell quality, UE reports beam measurements of source and target cell. Beam information may consist of a beam identification (Beam ID or Beam index) and a signal level, such as RSRP. Alternatively, in case UE has provided beam level information via beam management procedure to the serving cell (e.g., to facilitate intra-cell mobility/mobility without RRC involvement), UE may not need to report serving cell beam measurements as these may be already available at source via L1/L2 signaling. The UE may also include cell level measurement quantities based on the NR-SS in the report if available” – See [0222]; “In example NR-A2, the average value or weighted sum of trigger quantity of N best beams of serving cell becomes worse than a configurable threshold” – See [0174]; The signal quality of respective serving cells and target cells are represented in the first and second measurement results.  In one example, triggering event NR-A2 include the beam quality (communication quality) of the serving cell being lower than a predetermined threshold (degree)).

Regarding Claim 4, Chen teaches the apparatus of Claim 3.  Chen further teaches that the processing circuitry is configured to represent two aspects of the communication quality using the first measurement result and the second measurement result respectively, or represent the communication quality using a statistical average of the first measurement result and the second measurement result (“For Point A, one or more RSRPs may be measured from the NR-SS” – See [0121]; “For Point B, one or more RSRPs may be measured from the additional RS for CONNECTED mobility if such additional RS are defined, for example” – See [0122]; “The Layer 1 filtering of FIG. 8 may involve measurement averaging” – See [0124]; “The term "additional RS" refers to signals such as CSI-RS” – See [0110]; See also Fig. 8; The communication quality is represented using an average of the NR-SS measurement (first measurement result) and CSI-RS measurement (second measurement result)). 

“The measured values are referred to "SS-block-RSRP"” – See [0100]; “one or more RSRPs may be measured from the additional RS” – See [0122]; “The term "additional RS" refers to signals such as CSI-RS” – See [0110]; The NR-SS (first) measurement result and CSI-RS (second) measurement result comprise a RSRP).

Claims 20 and 33 are rejected based on reasoning similar to Claim 1.

Regarding Claim 28, Chen teaches the apparatus of Claim 20.  Chen further teaches that a cell corresponding to the electronic apparatus is determined by a base station of another serving cell as a handover target cell (“once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell)” – See [0223]; A base station of the target cell is determined as a handover target by a base station of the source/serving cell), and
the processing circuitry is further configured to acquire, from the base station of the other serving cell, information of one or more target beams with the best measurement result among the measurement results obtained by a user of the another serving cell by measuring with respect to each beam of the present cell, and information of the beam pair used between the base station of the another serving cell and its user (“the cell quality measurements are based on the N best beams” – See [0152]; “after handover (HO) decision, beam level measurements are forwarded to the target cell, e.g., in a HO request. These measurements may be used by the target cell to reserve resources for RACH access corresponding to the reported beams, e.g., assign contention free RACH resources that would be beam specific. In addition, target cell may prepare DL TX beam (target cell knows which DL TX beam is best for UE from the reported beam level information) via something like pre beam pairing instead of regular beam sweeping process” – See [0224]; The target cell acquires, from the source/serving cell, information on N best beams (one or more target beams with the best measurement result) and beam pair information used by the UE). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0022040) in view of Xiao et al. (US 2011/0286433).

Regarding Claim 6, Chen teaches the apparatus of Claim 2.  Chen further teaches that the processing circuitry is further configured to generate the measurement report when a triggering condition of one kind of triggering event is satisfied (“The measurement results are evaluated to see if any defined triggering event would be triggered” – See [0218]; “In step 3 of FIG. 15, upon triggering a measurement reporting event based on NR-SS, UE provides the RRC level report to the source cell” – See [0219]; The measurement report is generated/transmitted when a triggering condition is met).
Chen does not explicitly teach that the measurement report further comprises an identifier of the triggering event.
“The measurement report may include identifier information of an event that triggers the measurement report” – See [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the measurement report further comprises an identifier of the triggering event in order to provide information to the source cell to assist handover decisions (See Xiao, [0050]).

Claim 22 is rejected based on reasoning similar to Claim 6.

Claims 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0022040) in view of Xiao et al. (US 2011/0286433) and further in view of Kordybach et al. (US 2019/0159087).

Regarding Claim 7, Chen in view of Xiao teaches the apparatus of Claim 6.  Chen further teaches that the triggering event whose triggering condition is satisfied is an event for triggering handover from the serving cell to the target cell (“upon triggering a measurement reporting event based on NR-SS, UE provides the RRC level report to the source cell” – See [0219]; “once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell)” – See [0223]; When the triggering event is satisfied, a measurement report is sent which causes the serving cell to determine handover to the target cell).
Chen and Xiao do not explicitly teach that the measurement report further comprises an identifier of a handover target cell to be handed over to.
“Also, the UE may report to eNB that such a cell is preferred as a handover target” – See [0087]; “eNB may evaluate the reports from the UE. If eNB detects that one of the potential target cells uses a temporary PCI of the predefined pool, it will order the UE to handover preferably to that potential target cell, provided that the potential target cell is suitable for serving the UE” – See [0088]; “The checking means 110 checks if a measurement report is received from a terminal (S110). The measurement report indicates a physical cell identifier” – See [0111]; The measurement report includes an identifier of a handover target cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the measurement report further comprises an identifier of a handover target cell to be handed over to.  Motivation for doing so would be to enable the UE to request handover to a preferred target cell (See Kordybach, [0087]).

Regarding Claim 8, Chen in view of Xiao and Kordybach teaches the apparatus of Claim 7.  Chen further teaches that the processing circuitry is further configured to, when measuring the NR-SS and the CSI-RS of the target cell, perform measurement with respect to each beam of the target cell and acquire one or more target beams with the best measurement result, and the measurement result further comprises information of the target beams of the handover target cell (“the cell quality measurements are based on the N best beams” – See [0152]; “A measurement report sent by UE may be configured to include flexible content, such as, for example: measurement results of N beams of a cell and or a TRP” – See [0205]; “The beamResultList may include just the beam Id's, which may be ordered according to the strength of the measurement quantity or the beamResultList may also include the measurement quantity for the reported beams” – See [0207]; “UE reports beam measurements of source and target cell” – See [0222]; The UE performs measurement on the plurality of beams and acquires the best N beams (one or 

Regarding Claim 12, Chen in view of Xiao and Kordybach teaches the apparatus of Claim 8.  Chen teaches that the processing circuitry is further configured to acquire, from a base station of the serving cell, information of the handover target cell and a part of beams of the handover target cell, wherein, the part of beams of the handover target cell are determined based on one or more of the following: the target beams, a beam pair used between a base station of the serving cell and the user (“In example NR-A4, the average value, or weighted sum, of trigger quantity of N best beams of a neighbor cell becomes better than a configurable threshold and the number of acceptable beams in the neighbor cell is not less than a configurable value” – See [0176]; “based on the beam information in the report, target cell/TRP may prepare assistance information for UE, like RACH resource, or DL/UL TX/RX beam pair to be used. This information may be forwarded by source cell/TRP to UE, and help the UE to identify optimal beam pair fast and reduce the data/message interruption time” – See [0203]; “In step 11 of FIG. 15, once the assistance information is forwarded to UE from source cell, UE may initiate random access on configured beam pair(s)” – See [0227]; The UE acquires assistance information from the serving cell, wherein the assistance information includes a beam pair to use for the handover target cell, and wherein the beam pair for the target cell was determined based on the N best beams of the target cell (target beams) that were measured/reported). 

Regarding Claim 13, Chen in view of Xiao and Kordybach teaches the apparatus of Claim 12.  Chen teaches that the processing circuitry is further configured to select, based on the measurement result of the target beams, a beam to access in from among the part of beams of the handover target cell; and/or the processing circuitry is further configured to perform the selecting based on whether “In example NR-A4, the average value, or weighted sum, of trigger quantity of N best beams of a neighbor cell becomes better than a configurable threshold and the number of acceptable beams in the neighbor cell is not less than a configurable value” – See [0176]; “based on the beam information in the report, target cell/TRP may prepare assistance information for UE, like RACH resource, or DL/UL TX/RX beam pair to be used. This information may be forwarded by source cell/TRP to UE, and help the UE to identify optimal beam pair fast and reduce the data/message interruption time” – See [0203]; A beam pair to access on the handover target cell is selected based on the N best beams of the target cell (target beams) that were measured by the UE).

Claims 9, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0022040) in view of Xie et al. (US 2009/0275334).

Regarding Claim 9, Chen teaches the apparatus of Claim 1.  Chen does not explicitly teach that the measurement configuration further comprises an indicator on whether it is necessary to report mobility information of a user.
However, Xie teaches that the measurement configuration further comprises an indicator on whether it is necessary to report mobility information of a user (“In the measurement configuration message which is only used for the UE or the broadcast message, the network side can instruct the UE to report the moving speed and the location information” – See [0109]; The measurement configuration comprises an indicator instructing the UE that it is necessary to report mobility information such as moving speed and location information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the measurement configuration further comprises an 

Regarding Claim 10, Chen in view of Xie teaches the apparatus of Claim 9.  Xie further teaches that in the case that the measurement configuration comprises the indicator that it is necessary to report the mobility information of the user, the measurement report further comprises the mobility information of the corresponding user, wherein, the mobility information of the user comprises one or more of the following: a moving speed of the user, a location of the user, a moving direction of the user (“In the measurement configuration message which is only used for the UE or the broadcast message, the network side can instruct the UE to report the moving speed and the location information” – See [0109]; The mobility information includes a moving speed and location of the UE).

Claim 21 is rejected based on reasoning similar to Claim 9.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0022040) in view of Xiao et al. (US 2011/0286433) and Kordybach et al. (US 2019/0159087) and further in view of Tsai et al. (US 2020/0112993).

Regarding Claim 15, Chen in view of Xiao and Kordybach teaches the apparatus of Claim 13.  Chen further teaches selecting a beam with the dedicated Contention-Free based Random Access channel resource configuration and transmitting a random access request with the dedicated Contention-Free based Random Access channel resource configuration (“These measurements may be used by the target cell to reserve resources for RACH access corresponding to the reported beams, e.g., assign contention free RACH resources that would be beam specific” – See [0224]; “Assigning contention free RACH resources for UE potentially minimizing delays in completing the HO procedure” – See [0226]).
  Chen, Xiao and Kordybach do not explicitly teach the processing circuitry is further configured to configure so as to transmit an access request on the random access channel resource corresponding to the selected beam and on the random access channel resources corresponding to at least one other beams. 
However, Tsai teaches configuring so as to transmit an access request on the random access channel resource corresponding to the selected beam and on the random access channel resources corresponding to at least one other beams (“the UE will transmit a series of PRACH preambles sweeping through a set of potential UL Tx beams (or all Tx beams)” – See [0122]; The UE transmits a preamble on the PRACH (access request on the random access channel resource) corresponding to a selected beam and at least one other beam via beam sweeping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the processing circuitry is further configured to configure so as to transmit an access request on the random access channel resource corresponding to the selected beam and on the random access channel resources corresponding to at least one other beams.  Motivation for doing so would be to allow the UE to use multiple high gain narrow beams for performing random access (See Tsai, [0099]).

Regarding Claim 16, Chen in view of Xiao, Kordybach and Tsai teaches the apparatus of Claim 15.  Tsai further teaches that the access request comprises a beam index of the selected beam (“In explicit signaling, the PRACH used for UL Tx beam sweeping at the initial access stage consists of two parts--the preamble part and the subsequent message part. The UL Tx beam ID is explicitly signaled on the message part” – See [0123]; The access request comprises a beam ID/index of the selected UL TX beam).

Regarding Claim 17, Chen in view of Xiao, Kordybach and Tsai teaches the apparatus of Claim 15.  Tsai further teaches that the beam indexes of the other beams have a predetermined relationship with the beam index of the selected beam, such that the base station of the handover target cell determines the beam selected by the user based on the received access request (“UE can feedback the beam IDs (i.e., beam ID 1 to 5) and beam quality indicator to gNB” – See [0143]; The beam IDs/indexes have a predetermined relationship wherein different IDs correspond to respectively different beams such that the base station is able to determine the specific beam selected by the UE based on an indication of the beam’s ID).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478